Title: From George Washington to Comfort Sands, 25 May 1782
From: Washington, George
To: Sands, Comfort


                        
                            Sir
                            Head Quarters May 25th 1782
                        
                        After the conversation between Cols. Trumbull & Humphrys and yourself on the 6th of May, (which was
                            reported to me in writing) and the subsequent Papers which passed between them and you, to your Letter of the 11th inst.
                            inclusive; I am astonished beyond expression to find the following Words in a communication from you to the Field Officers
                            of the Army dated the 14th of May, viz., "we have offered the Commander in Chief to submit all
                                disputes in any equiable mode which he may direct"—An assertion so diametrically opposite to the fact, and which
                            carries so strong marks of willful equivocation (as all these transactions were so recent they could hardly have escaped
                            your memory) that I am at a loss on what principle to account for this preposterous conduct; unless you meant to exculpate
                            yourself by an appearance of candor & fairness on your part, and to insinuate to the Army, that if all matters in
                            dispute were not speedily terminated, I must be considered as the sole cause of it, because you had offered that all of
                            them should be decided in any equitable mode I might direct. Whether this was the principle or not is very important to
                            me, it is enough, that this was the apparent tendency of your assertion, and that all the Papers necessary to elucidate
                            the entire proceedings are still in existence.
                        And now, Sir, in order to refresh your Memory, I must beg leave to draw your attention to two simple facts:
                            did I not propose to you thro’ Cols. Humphrys & Trumbull, immediately upon my receiving the Complaints of the
                            Officers against you, to have all those charges candidly & fairly examined into & decided by three
                            judicious impartial Persons, not belonging to or connected with the Army, one to be appointed by you, another by me, and
                            the third to be nominated, by the two chosen as beforementioned? And did you not positively refuse any such reference
                            without you were allowed to dictate your own conditions & restrictions, and did you not even obstinately persist
                            in such terms of settlement as in my opinion defeated the whole object of the reference? but the truth is incontestable
                            & your answer to these points unnecessary.
                        In consequence of this, and to avoid any farther altercation or shifting of ground, I transmitted the whole
                            Proceedings to the Secretary at War, on whose decision the matter now rests. But, Sir, if you have not again altered your
                            mind on this subject; I wish to be informed in very clear & explicit terms which cannot admit of misconstruction
                            or misconception, whether you do now offer to the Commander in Chief, to submit all disputes respecting the Contracts to
                            be decided in any equitable mode which he may direct. I shall expect your answer to this question and am Sir.

                    